HILL, Judge.
Appellant violated Rule 10(b) and (c) of the Rules of Appellate Procedure by failing to number its exceptions in the record and by failing to list the exceptions after the assignments of error identified by their number and by pages in the record at which they appear. It further violated Appellate Rule 28(b)(1) by failing to give a statement of questions presented for review in its brief. It likewise failed to present the pertinent assignments of error and exceptions after each argument in its brief as required by Appellate Rule 28(b)(3). For these reasons, the appeal is subject to dismissal.
*344Exceptions not preserved and set forth as required by the Rules are deemed abandoned. The Rules of Appellate Procedure are mandatory. Craver v. Craver, 298 N.C. 231, 258 S.E. 2d 357 (1979); State v. Brown, 42 N.C. App. 724, 257 S.E. 2d 668 (1979).
For the reasons stated above, the appeal is
Dismissed.
Judges MARTIN (Robert M.) and WEBB concur.